Title: Thomas Boylston Adams to Abigail Adams, 23 March 1794
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother
            Philadelphia 23d: March [1794]
          
          I have neglected writing to you longer than usual, that I might have it in my power to give you some more favorable prospect of publick affairs, than for some time past has presented itself to my mind; I have had some serious thoughts of the alteration of my pospects, in the event of a war. Instead of peaceably pursuing the path of my profession; the law of Arms would probably excite my attention; I know not whether I was born with courage enough for a Warrior, but at least I should not be deficient in inclination. The subject of war has been & [sti]ll continues to be much talked of; but I apprehend it [to] be farther distant than is generally immagined. The People at large have scarcely heared of such a thing, and the Rulers of our Country understand too well the responsibility of their Offices to hazard a headlong & precipitate measure, which is to affect so sensibly the purses of their Constituents. The Sea Ports are generally irritated by the depredations of the powers at war upon their Navigation & Commerce, but however clamorous they may seem for the moment, many of them are too sensible that the condemnations that have taken place of their Vessels & Cargoes, have not been without a justifyable cause in many instances. Doubtless there are cases which wear the appearance of arbitrary rule, & the propriety of the law or proclamation, which declares a particular course of trade contraband, may excite a doubt; but in our earnestness to obtain redress, we should be careful how we furnish a plea of justification to the aggressors. If Great Britain has violated or infringed our just rights, (and none will doubt but she has,) if she has done it under a plea of necessity, & leaves the justice of it to be discussed at a future period, when that necessity has ceased, it may be

doubtful whether a patient forbearance on our part till that period arrives would not be the most adviseable conduct. But it may be objected, that our losses under her present system are continually weakening our power & exhausting our resources, and the longer we forbear, the less able we shall be to obtain redress by force— This argument would carry force with it in my mind, if I thought we were able to […] with all the powers combined against France in [the pre]sent situation; but we are not, & a war would cost [the coun]try infinitely more than she is likely to loose by the restriction of her trade. The populace will always follow the impulse of passion & resentment, without considering the consequences; & opposition to their opinions is looked upon by them as a decided approbation of the measures they reprove. They acknowlege no medium, between being with them, or against them. This is a misfortune to which all popular questions are liable. And a greater one than this, is, that they never can be persuaded that a measure which they advocate will opperate injuriously till they actually feel its effects. Congress have been occupied with the question of imposing an embargo for 30 days on all vessels now in port; but it has been negatived by a small majority— As the debate was private I know not who were its advocates or opponents.
          I am preparing to make a Journey into the interior part of this State, in a Circuit with my Master Ingersoll, who as Attorney Genl. of the State is required to attend the Supreme Court in his official capacity. It will be useful to make an acquaintance with the State in which I am to reside; I have held in a favorable light the idea of a settlement in some Country Town hitherto, but as my Father & my Master think a continuance in the City more favorable, & as my father is willing to extend his assistance till I may obtain business sufficient to support myself, the probability is that I shall settle here— Dependance is at all times irk[some and] I feel the weight of the obligation too strongly [. . . .] in my endeavors to place myself beyond the [. . . .] I can hardly expect however that my success will b[e as] rapid as that of a native citizen, supported by a numerous family of relations. I never will omit an opportunity of introducing myself to business where it may be done with honor; & if my talents do not entitle me to notice the defect must be radical, & not the fault of my own endeavors.
          I am / my dear Mother / with the strongest affection / your Son
          
            Thomas B Adams
          
          
          
            PS Give my love to Louisa & remember me to Uncle Cranch’s family.
          
        